DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 04/21/2022 has been entered. Applicant has amended claims 1. No new claims have been added. Applicant has cancelled claim 6. Claims 1-5 are currently pending in the instant application. Applicant’s amendments have overcome the drawing rejection previously set forth in the Final Office Action mailed 01/24/2022. 
Response to Arguments
Applicant’s arguments, see pages 8-15, filed 04/21/2022, with respect to claims 1-6 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1-6 has been withdrawn. 
Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	The prior art of record does not teach or otherwise render obvious the invention of independent claim 1 comprising inter alia 
	an insertion portion configured to be inserted into a subject, a multi-lumen tube that forms at least the bending portion of the insertion portion; 
	a wire retaining member in contact with a distal end surface of the multi-lumen tube;  
	a distal end rigid member provided on a distal end side of the wire retaining member, the distal end rigid member including a through hole; and 
	a pipe member including one end inserted into the treatment instrument insertion channel and another end inserted into the through hole of the distal end rigid member, the pipe member being configured to allow the treatment instrument insertion channel and the through hole of the distal end rigid member to communicate with each other; 
	the wire retaining member includes a pipe holding portion configured to allow insertion of the pipe member and to hold the pipe member, 
	and the through hole of the distal end rigid member includes a step portion configured to restrict a position of the pipe member by a distal end surface of the pipe member inserted in the though hole being in contact with the step portion,
	wherein an inner diameter of the step portion is smaller than an outer diameter of the pipe member and the inner diameter of the step portion is substantially equal to an inner diameter of the pipe member.
	Okada teaches of an insertion portion configured to be inserted into a subject (5), a multi-lumen tube that forms at least the bending portion of the insertion portion (10); 
	a wire retaining member in contact with a distal end surface of the multi-lumen tube (9);  
	a distal end rigid member provided on a distal end side of the wire retaining member (4), the distal end rigid member including a through hole (4a). 
	However, Okada does not teach a pipe member including one end inserted into the treatment instrument insertion channel and another end inserted into the through hole of the distal end rigid member, the pipe member being configured to allow the treatment instrument insertion channel and the through hole of the distal end rigid member to communicate with each other; 
	the wire retaining member includes a pipe holding portion configured to allow insertion of the pipe member and to hold the pipe member, 
	and the through hole of the distal end rigid member includes a step portion configured to restrict a position of the pipe member by a distal end surface of the pipe member inserted in the though hole being in contact with the step portion,
	wherein an inner diameter of the step portion is smaller than an outer diameter of the pipe member and the inner diameter of the step portion is substantially equal to an inner diameter of the pipe member. Therefore, Okada does not meet all of the limitations of the currently pending claim.
	Sugiyama teaches of an insertion portion configured to be inserted into a subject (2), a multi-lumen tube that forms at least the bending portion of the insertion portion (1); 
	 a distal end rigid member (62)
	the distal end rigid member including a through hole (12). 
	a pipe member (64) including one end inserted into the treatment instrument insertion channel (63) and another end inserted into the through hole of the distal end rigid member (12), the pipe member being configured to allow the treatment instrument insertion channel and the through hole of the distal end rigid member to communicate with each other ([0015]);
	However, Sugiyama does not teach a wire retaining member in contact with a distal end surface of the multi-lumen tube; 
	a distal end rigid member provided on a distal end side of the wire retaining member,
	the wire retaining member includes a pipe holding portion configured to allow insertion of the pipe member and to hold the pipe member, 
	and the through hole of the distal end rigid member includes a step portion configured to restrict a position of the pipe member by a distal end surface of the pipe member inserted in the though hole being in contact with the step portion,
	wherein an inner diameter of the step portion is smaller than an outer diameter of the pipe member and the inner diameter of the step portion is substantially equal to an inner diameter of the pipe member. 
	Therefore, Sugiyama does not meet all of the limitations of the currently pending claim.
	Horne teaches of an insertion portion configured to be inserted into a subject (Fig. 9);
	a multi-lumen tube that forms at least the bending portion of the insertion portion (Fig. 9);
	the distal end rigid member including a through hole (220);
	a pipe member (120) including one end inserted into the treatment instrument insertion channel (230) and another end inserted into the through hole of the distal end rigid member (220), the pipe member being configured to allow the treatment instrument insertion channel and the through hole of the distal end rigid member to communicate with each other ([0046]). 	
	However, Horne does not teach of a wire retaining member in contact with a distal end surface of the multi-lumen tube;  
	a distal end rigid member provided on a distal end side of the wire retaining member,
the wire retaining member includes a pipe holding portion configured to allow insertion of the pipe member and to hold the pipe member, 
	and the through hole of the distal end rigid member includes a step portion configured to restrict a position of the pipe member by a distal end surface of the pipe member inserted in the though hole being in contact with the step portion,
	wherein an inner diameter of the step portion is smaller than an outer diameter of the pipe member and the inner diameter of the step portion is substantially equal to an inner diameter of the pipe member. Therefore, Horne does not meet all of the limitations of the currently pending claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387. The examiner can normally be reached Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.S./Examiner, Art Unit 3795     

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795